Martin, J.
The Commercial Bank is appellant from a judgment which rejects its pretensions to an exemption from taxation on its real property, under the 37th section of its charter which exempts its capital from taxation. The counsel urges that the First Judge erred in not considering this real property as part of its capital, as it must have been purchased with the money it received from the stockholders directly; or from its debtors to whom that money had been loaned: Th'e First Judge did not err. Nothing is exempted from taxation; but the capital of the bank, to wit; a sum of three millions furnished by the stockholders for its operations. It had no right to withdraw from taxation properly, which, before it acquired it, ivas liable to taxation, in the hands of its former owners.

Judgment affirmed.